Title: From George Washington to Joseph Leech, 21 November 1796
From: Washington, George
To: Leech, Joseph


                        
                            Gentlemen, 
                            United States 21st Novr 1796.
                        
                        I am truly sensible of the honor done me by the concurrent and unanimous
                            resolutions of the Council and house of Assembly of the state of New-Jersey, passed the 15th
                            and 16th instant, approving my conduct in the Administration of the Government of the United
                            States, and regreting my determination to retire from public life. They have also been
                            pleased to express their acknowledgments for the sentiments contained in my late Address to
                            my fellow Citizens, which affection, respect, and solicitude for their lasting welfare
                            prompted me to lay before them. Such testimonies, while they manifest the kindness of the
                            Council and Assembly, persuade me to believe that my services have been useful to my
                            Country; a consideration which will render their recollection dear to me, to the latest
                            period of my life.
                        
                            G. Washington
                            
                        
                    